UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

           Respondent,
                                                         Criminal Action No. 02-00376-01 (CKK)
      v.                                                    Civil Action No. 08-00250 (CKK)
 DOROTHY MAJU HENRY,

           Defendant/Petitioner.


                         ERRATA CORRECTING THE COURT’S
                [233] MEMORANDUM OPINION DATED OCTOBER 21, 2011
                                 (October 28, 2011)

       In order to correct a typographical error, it is, this 28th day of October, 2011, hereby

       ORDERED that the Court’s [233] Memorandum Opinion dated October 21, 2011 shall

be corrected as follows, with the required corrections set forth in bold italics:

                 Page 13, the sentence on lines 10-12 shall be corrected to read: “The jury was in a

                 favorable position to evaluate the truthfulness (or lack thereof) of the testimony

                 offered and it was free to credit (or discredit) the testimony and to assign it the

                 appropriate weight in its deliberations.”

       SO ORDERED.

                                                                /s/
                                                        COLLEEN KOLLAR-KOTELLY
                                                        United States District Judge